DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2021 has been entered.

Status of Claims
The following is a non-final office action.  Claim 1 has been amended.  Claims 11 and 21 have been cancelled.  Claims 1-10 and 12-20 are currently pending and have been examined on their merits.

Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 2, 4-10 & 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaspard et al. (US 2017/0337360).
As per independent Claim 1, Gaspard discloses a method for managing contacts (Abstract) performed by a first device comprising a processor and a non-transitory computer-readable medium storing instructions that, when executed by the processor, cause the first device to perform the method (See at least Para 0042-0043 and 0057-0058) comprising:
determining that a second device is proximately located to the first device, wherein determining that the second device is proximately located to the first device comprises determining that the second device is located within a threshold range of the first device (See at least Para 0062-0066);
determining that a user of the first device is likely interacting with a user of the second device using contextual information associated with the first device, the contextual information comprising at least one of environmental information, movement information associated with the first device and the second device, location duration information associated with the first device and the second device (See at least Para 0062-0072), wherein determining that the user of the first device is likely interacting with the user of second device is based, at least in part, on an amount of time that the second device remains within the threshold range of the first device (See at least Para 0066, Duration parameter) relative to an amount of time that one or more other devices different than the second device remain within the threshold range of the first device (See at least Para 0066-0068, Under the broadest reasonable interpretation of the claim, “One or more other devices different than the second device” do not satisfy the duration parameter because the amount of time the other device(s) remains within the threshold range of the first device is relatively shorter than the second device and furthermore under the threshold – the two indications can be one and the same.  The Examiner suggest amending the claims with subject matter similar to Para 0051 of the Applicant’s specification to overcome the sited prior art of Gaspard:
“[0051] In some circumstances, as illustrated in Figure 5, a number of user devices 102, 104, 504-508 may be located within a communication range 500 of various wireless communication channels that enable communication between the devices 102, 104, 504- 508. Due to the relative distance between the various devices 102, 104, 504-508 and/or the relative movement of the devices 102, 104, 504-508, certain devices (e.g., devices 104, 104) may be more likely to be associated with users that are engaging in personal and/or business interactions. For example, as illustrated, devices 102 and 104 may be located relatively closer to each other than devices 504-508, and thus are more likely to15 IT-121.1 (US)be associated with users engaging in a social interaction. Accordingly, a smaller range 502 may be used to identify proximate devices for exchanging device identification information consistent with the disclosed embodiments to reflect likely user interaction.“);

displaying to the user of the first device via a display of the first device, in response to determining that the second device is proximately located to the first device and that the user of the first device is likely interacting with the user of the second device, an interactive prompt inquiring whether the user would like to receive device identification information from the second device (See at least Para 0071-0075, Push Notification for Manual/Active Sharing);
receiving a response to the interactive prompt from the user of the first device (See at least Para 0071-0075);
transmitting an indication of the response to the second device (See at least Para 0071-0075);
receiving, from the second device in response to the indication of the response transmitted to the second device, the device identification information (See at least Para 0071-0075),
the device identification information being unique to the second user (See at least Para 0019, “digital identities includes a name of a corresponding user, an address of the corresponding user, a contact email and/or phone number of the corresponding user, and additional characteristics pertaining to the user, displayed in a single screen of the mobile device, and wherein each of the digital identities is updated in real-time; assign a first value to each of the digital identities, the first value including a date on which the respective digital identity was stored in the memory; assign a second value to each of the digital identities, the second value including the address of the corresponding user; assign a third value to each of the digital identities, the third value including a category tag; sort the plurality of digital identities according to a search function upon receipt of a search command, the search command including a search term and an ordered combination of indexing values, each of the indexing values including one of a date, a location, and a category;” ; See also Para 0045-0047, 0059, and 0071-0075, DI (Digital Identity);
sending, to a trusted service, the device identification information received from the second device (See at least Para 0058-0059);
receiving, from the trusted service, contact information relating to a user associated with the second device identified based on the identification information; and updating a contact database associated with a user of the first device based in part on the contact information received from the trusted service (See at least Para 0048, 0058-0059, and 0069-0075).


Regarding claim 2, Gaspard discloses performing a polling process to identify devices within a range of a wireless communication channel of the first device, wherein the device identification information is received from the second device in response to the polling process (See at least Para 0061-0075). 
Regarding claim 4, Gaspard discloses wherein the method further comprises: displaying to the user of the first device, in response to receiving the contact information, an interactive prompt inquiring whether the user would like to add the contact information to the contact database; and receiving a response to the interactive prompt from the user of the first device, wherein updating the contact database is performed in response to receiving the response to the interactive prompt (See at least Para 0048 and 0061-0075).
Regarding claim 5, Gaspard discloses wherein the contact database comprises a database managed locally by the first device (See at least Para 0048 and 0069-0075).
Regarding claim 6, Gaspard discloses wherein the contact database comprises a database managed by the trusted service (See at least Para 0048, 0058-0059, and 0069-0075).
Regarding claim 7, Gaspard discloses wherein trusted service comprises a social media service (See at least Para 0112-0113).
Regarding claim 8, Gaspard discloses wherein updating the contact database comprises generating a social connection between the user of the first device and the user associated with the second device in the social media service (See at least Para 0112-0113).
Regarding claim 9, Gaspard discloses wherein the method further comprises: generating, by the first device, electronic content; and associating the generated electronic content with the identification information (See at least Para 0045-0048 and 0069-0075).
Regarding claim 10, Gaspard discloses wherein associating the generated electronic content with the device identification information comprises including the device identification information in metadata associated with the generated electronic content (See at least Para 0045-0048 and 0069-0075).
Regarding claim 12, Gaspard discloses wherein the threshold range of the first device comprises a range of a wireless communication channel of the first device (See at least Para 0061-0075).
Regarding claim 13, Gaspard discloses transmitting, to the second device, identification information unique to the first user (See at least Para 0061-0075).
Regarding claim 14, Gaspard discloses wherein the contact information comprises at least one of a name, a phone number, an e-mail address, a photo, an occupation, and a role of the user associated with the second device (See at least Para 0045-0048).
Regarding claim 15, Gaspard discloses wherein the environmental information comprises information associated with an environment of the first device (See at least Para 0045-0048 and 0061-0075).
Regarding claim 16, Gaspard discloses wherein the environmental information comprises a known location associated with the first device (See at least Para 0045-0048 and 0061-0075).
Regarding claim 17, Gaspard discloses wherein the environmental information comprises an indication of a number of devices within a range of a wireless communication channel of the first device (See at least Para 0061-0075).  
Regarding claim 18, Gaspard discloses wherein the movement information comprises an indication of relative movement between the first device and the second device (See at least Para 0045-0048 and 0061-0075).
Regarding claim 19, Gaspard discloses identifying the trusted service based, at least in part, on information (See at least Para 0058-0059 and 0061-0075).
Regarding claim 20, Gaspard discloses wherein the location duration information comprises an indication of an amount of time that the second device remains within the threshold range of the first device (See at least Para 0061-0075).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gaspard et al. (US 2017/0337360), in view of Nebel (US 20160057594A1).
Regarding claim 3, Gaspard fails to expressly disclose wherein the device identification information comprises at least one of a media access control address of the second device, a hash of a media access control address of the second device, and a key securely associated with the second device.
However, Nebel teaches device identification information comprises at least one of a media access control address of the second device, a hash of a media access control address of the second device, and a key securely associated with the second device (See at least Para 0061-0075).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the method of managing contacts as taught by Gaspard with the device identification information including a MAC address as taught by Nebel with the motivation of allowing users who .

Response to Arguments
Applicant's arguments filed on 8/18/2021, with respect to Claims 1-10 and 12-20, have been considered but are not persuasive.   The claimed limitations are found in the prior art as stated/mapped in the rejection above.  The rejection will remain as NON-FINAL, based on the rejection above.  
Applicant’s arguments are addressed in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

August 28, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629